DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC §112
Independent claims 2, 10, and 19 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 2, 10, and 19 recite the limitation "the workstation". There is insufficient antecedent basis for this limitation in the claim.  
Claims 3-9, 11-18 and 20-21 are rejected by virtue of dependency on a rejected based claim. 

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 



Claim 2 is rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 2 recites a method of executing trades according to user’s guidance on how to trade (manual/automatic and full/partial) and within certain limits (counterparty and amount), which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors). Claims 10 and 19 recite a similar abstract idea. 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.  The claim’s technical elements such as “computer processor”, “interface screen”, and “workstation”, used in receiving trade orders and determining trading rules such as limits on amount and counterparty, as well as rules on manual/automatic trades, considered individually or in combination, 
Claim 10 also introduces the elements of “memory” and “instructions” as in software codes in computer memory.  They are part of a computer system that is being used as a tool to perform the abstract idea.
Claim 19 also introduces the element of “non-transitory computer readable medium”.  This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 3-9, 11-18, and 20-21 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.   
Therefore, claims 2-21 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-5, 9-13, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverman (5136501) in view of Minton (6014643).
Regarding claim 2, Silverman discloses  
a method comprising: displaying, by at least one computer processor, at a computing device a configuration interface screen that allows a user of the computing device to specify at least one configuration setting for a principal, the at least one configuration setting comprising an indication of whether or not the principal is willing to trade with a second party, [wherein the principal has a broker acting on behalf of the principal], 
wherein the broker is unable to modify the at least one configuration setting, wherein the at least one configuration setting further comprises an indication of whether or not the principal is willing to trade with a third party, the method further comprising
((10) C3, L18-38  automatically providing matching transactions in order to complete trades for the given trading instruments… in which real time anonymously block or inhibit the completion of potential matching transactions which do not satisfy an anonymous gross counterparty credit limit. Each of the keystations or client sites in the system assigns trading party credit limits to the other client sites in the system with which it is desired to trade).
((13) C4,L28 – C5,L28    Both the transaction originating keystation and the counterparty keystation, which, of course, can comprise more than one counterparty for a given transaction, for the potential matching transaction each have an associated local data base keystation book comprising a subset of the host book… The directed messages, which may include the assigning, changing or resetting of trading party credit limits by the keystations, are processed and used to update the host book. The host computer comprises means for conditionally providing the transaction broadcast update messages to the keystations in the system in response to the presence of an update condition... The keystation book, as was previously mentioned, comprises displayable data having a defined keystation book display depth range, such as the best bid or offer, the next best bid or offer, and so forth, and bids and offers which fall outside that display depth range are not displayed. Thus, the keystation books 
See also FIG. 1.

receiving, by the at least one computer processor, from the third party an order comprising a bid to buy a financial instrument or an offer to sell a financial instrument 
((13) C4,L28 – C5,L28  The transaction originating keystations and the counterparty keystation or keystations comprise means responsive to the received transaction update broadcast messages for updating the associated keystation books and further comprise means for providing directed messages to the host computer corresponding to the bid and the offer, respectively… The update condition comprises updating of the host book and the received bid or offer having a relative value compared with other bids or offers within the host book, which is within the keystation book display depth range of relative values. The subset keystations books preferably comprise accumulated summaries of corresponding bids and offers in the host book, with the summaries comprising an accumulation of common price bids and an accumulation of common price offers).

determining, by the at least one computer processor, whether or not the principal is willing to trade with the third party based at least in part on the at least one configuration setting, wherein determining whether or not the principal is willing to trade with the third party comprises determining that the principal is willing to trade with the third party; and in response to the determination that the principal is willing to trade with the third party, presenting, by the at least one computer processor, the order received from the third party at the workstation to the broker in a manner that indicates to the broker that the order received from the third party is available for trading by the broker on behalf of the principal
((10) C3, L18-38  automatically providing matching transactions in order to complete trades for the given trading instruments…  in which real time prices are subject to real time credit controls to anonymously block or inhibit the completion of potential matching transactions which do not satisfy an anonymous gross counterparty credit limit. Each of the keystations or client sites in the system assigns trading party credit limits to the other client sites in the system with which it is desired to trade).
transaction originating keystation and the counterparty keystation, which, of course, can comprise more than one counterparty for a given transaction, for the potential matching transaction each have an associated local data base keystation book comprising a subset of the host book… The directed messages, which may include the assigning, changing or resetting of trading party credit limits by the keystations, are processed and used to update the host book. The host computer comprises means for conditionally providing the transaction broadcast update messages to the keystations in the system in response to the presence of an update condition... The keystation book, as was previously mentioned, comprises displayable data having a defined keystation book display depth range, such as the best bid or offer, the next best bid or offer, and so forth, and bids and offers which fall outside that display depth range are not displayed. Thus, the keystation books each comprise a restricted subset of the total depth of the host book with respect to the best bids and offers present in the host book data base).

wherein the at least one configuration setting further comprises a warning limit, the warning limit comprising at least one of a buy side limit and a sell side limit, further comprising determining, by the at least one computer processor, whether or not the warning limit is exceeded by the order received from the third party, and 
((11) C3,L39 – C4,L3  the system blocking or inhibiting completion of the potential matching transaction between the transaction originating keystation and the counterparty keystation when the potential matching transaction has an associated value in excess of the counterparty credit limit. The individual keystations or client sites may individually vary the assigned trading party credit limits which will, in turn, cause the host computer to change the anonymous gross counterparty credit limits in response thereto, or may reset all trading credit party limits which will, in turn, again cause the host computer to change or vary the anonymous gross counterparty credit limits in response thereto. In this regard, the host computer may provide a credit limit alert to the assigning keystation when the assigned trading party credit limit for another keystation goes below a predetermined value, such as 25% of the original value of the assigned trading party credit limit).

wherein the at least one configuration setting further comprises a trade execution setting, the trade execution setting specifying an action to be taken after a determination that the warning limit is exceeded, the trade execution setting comprising a setting selected from the group consisting of automatic rejection of the whole trade, automatic acceptance of the full trade, automatic acceptance of only part of the trade, manual acceptance of the full trade, and manual acceptance of only part of the trade 
((25) C20, L58 – C21, L28 Preferably, the system of the present invention supports four different order types which are used to buy or sell instruments in the matching system of the present invention… every system order must preferably carry one of two possible time constraints which are actually implied by the order type. Hit and take orders have the implied constraint fill-or-kill (FOK). These orders must be fully or partially filled at the time they are presented and then they are removed from the system or killed… FIG. 19 is an illustration of the order types implemented in the system of the present invention with fill-or-kill represented by the expression FOK and good-till-cancel represented by the expression GTC).

receiving, by the at least one computer processor, from the second party an order comprising a bid to buy a financial instrument or an offer to sell a financial instrument
((13) C4,L28 – C5,L28   The transaction originating keystations and the counterparty keystation or keystations comprise means responsive to the received transaction update broadcast messages for updating the associated keystation books and further comprise means for providing directed messages to the host computer corresponding to the bid and the offer, respectively… The update condition comprises updating of the host book and the received bid or offer having a relative value compared with other bids or offers within the host book, which is within the keystation book display depth range of relative values. The subset keystations books preferably comprise accumulated summaries of corresponding bids and offers in the host book, with the summaries comprising an accumulation of common price bids and an accumulation of common price offers).

determining, by the at least one computer processor, whether or not the principal is willing to trade with the second party based at least in part on the at least one configuration setting received from the user, wherein determining whether or not the principal is willing to trade with the second party comprises determining that the principal is not willing to trade with the second party; and 
((10) C3, L18-38  automatically providing matching transactions in order to complete trades for the given trading instruments… in which real time prices are subject to real time credit controls to anonymously block or inhibit the completion of potential matching transactions which do not satisfy an anonymous gross counterparty credit limit. Each of the keystations or client sites in the system assigns trading party credit limits to the other client sites in the system with which it is desired to trade).

in response to the determination that the principal is not willing to trade with the second party, the at least one computer processor (i) generating commands for withholding presentation of the order at a graphical user interface of a mobile device in use by the broker, or (ii) generating commands for displaying the order at the graphical user interface of the mobile device to the broker in a manner that indicates to the broker that the order is not available for trading by the broker on behalf of the principal
anonymously block or inhibit the completion of potential matching transactions which do not satisfy an anonymous gross counterparty credit limit. Each of the keystations or client sites in the system assigns trading party credit limits to the other client sites in the system with which it is desired to trade).

Silverman does not disclose 
[wherein the principal has a broker acting on behalf of the principal].
Minton teaches 
[wherein the principal has a broker acting on behalf of the principal] 
((10) C2, L8-10 As stated above, a broker can make money from executing a customer's order by connecting two customers who are willing to pay different amounts for the same security. For instance, Customer A goes to Broker B and informs Broker B that he wishes to buy one hundred shares of ABC stock for $50.00. Broker B can then log into his communications network to see what other brokers and institutions are charging for one hundred shares of ABC. Broker B may find another broker willing to sell one Broker B will, on behalf of Customer A, buy one hundred shares of ABC for the price of $49.50. However, Customer A will be charged $50.00 per share for the stock that Broker B bought for $49.50 per share. Thus, Broker B will be able to keep 50 cents per share, or $50.00 for the one hundred shares of ABC purchased. This type of profit making is allowed to happen, despite the many regulations that brokers operate under. This same situation repeats itself when a broker finds another user willing to pay a higher price than what a given seller is asking).
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Silverman to include 
[wherein the principal has a broker acting on behalf of the principal] based on the teaching of Minton.  
The motivation being to use a party (a broker) who has more access to the larger trade network and is able to make market.  See C2, L26-45. 

Regarding claim 3, Silverman discloses  
determining, by the at least one computer processor, that the trade execution setting is automatic acceptance of the full trade; and 
executing, by the at least one computer processor, a trade between the principal and the third party for the order received from the third party based at least in part on the determination that the trade execution setting is automatic acceptance of the full trade
((10) C3, L18-38 automatically providing matching transactions in order to complete trades for the given trading instruments… in which real time prices are subject to real time credit controls to anonymously block or inhibit the completion of potential matching transactions which do not satisfy an anonymous gross counterparty credit limit. Each of the keystations or client sites in the system assigns trading party credit limits to the other client sites in the system with which it is desired to trade).
((25) C20, L58 – C21, L28 Preferably, the system of the present invention supports four different order types which are used to buy or sell instruments in the matching system of the present invention… every system order must preferably carry one of two possible time constraints which are actually implied by the order type. Hit and take orders have the implied constraint fill-or-kill (FOK). These orders must be fully or partially filled at the time they are presented and then they are removed from the system or killed… FIG. 19 is an illustration of the order types implemented 

Regarding claim 4, Silverman discloses  
determining, by the at least one computer processor, that the trade execution setting is automatic acceptance of only part of the trade; and executing, by the at least one computer processor, a trade between the principal and the third party for only part of the order received from the third party based at least in part on the determination that the trade execution setting is automatic acceptance of only part of the trade
((10) C3, L18-38  automatically providing matching transactions in order to complete trades for the given trading instruments… in which real time prices are subject to real time credit controls to anonymously block or inhibit the completion of potential matching transactions which do not satisfy an anonymous gross counterparty credit limit. Each of the keystations or client sites in the system assigns trading party credit limits to the other client sites in the system with which it is desired to trade).
((25) C20, L58 – C21, L28   Preferably, the system of the present invention supports four different order types which are used to buy or sell implied constraint fill-or-kill (FOK). These orders must be fully or partially filled at the time they are presented and then they are removed from the system or killed).

Regarding claim 9, Silverman discloses  
in response to a determination that a party to a trade specifies to maintain anonymity of an identity of the party to the trade, generating electronic commands for causing commands for blocking the identity of the party from being displayed on a graphical user interface of a mobile device of another party to the trade
((13) C4,L28 – C5,L28    although the keystation books do not contain counterparty credit limits or gross counterparty credit limits which are kept anonymous by the host… These bids and offers contained in the keystation books are anonymous prior to the completion to the matching transaction).

Regarding claim 10, Silverman and Minton disclose  
an apparatus comprising: at least one processor; and memory to store instructions that, when executed by the at least one processor, configure the at least one processor to: display at a computing device a configuration interface screen that allows a user of the computing device to specify at least one configuration setting for a principal, the at least one configuration setting comprising an indication of whether or not the principal is willing to trade with a second party, wherein the apparatus is configured to have a broker act on behalf of the principal, wherein the broker is unable to modify the at least one configuration setting, wherein the at least one configuration setting further comprises an indication of whether or not the principal is willing to trade with a third party, and wherein the instructions when executed by the at least one processor further configure the at least one processor to: receive from the third party an order comprising a bid to buy a financial instrument or an offer to sell a financial instrument; determine whether or not the principal is willing to trade with the third party based at least in part on the at least one configuration setting, wherein to determine whether or not the principal is willing to trade with the third party comprises to determine that the principal is willing to trade with the third party; and in response to the determination that the principal is willing to trade with the third party, present the order received from the third party at the workstation to the broker in a manner that indicates to the broker that the order received from the third party is available for trading by the broker on behalf of the principal, wherein the at least one configuration setting further comprises a warning limit, the warning limit comprising at least one of a buy side limit and a sell side limit, and wherein the instructions when executed by the at least one processor further configure the at least one processor to determine whether or not the warning limit is exceeded by the order received from the third party, and wherein the at least one configuration setting further comprises a trade execution setting, the trade execution setting specifying an action to be taken after a determination that the warning limit is exceeded, the trade execution setting comprising a setting selected from the group consisting of automatic rejection of the whole trade, automatic acceptance of the full trade, automatic acceptance of only part of the trade, manual acceptance of the full trade, and manual acceptance of only part of the trade; receive from the second party an order comprising a bid to buy a financial instrument or an offer to sell a financial instrument; determine whether or not the principal is willing to trade with the second party based at least in part on the at least one configuration setting, wherein to determine whether or not the principal is willing to trade with the second party comprises to determine that the principal is not willing to trade with the second party; and in response to the determination that the principal is not willing to trade with the second party, (i) generate electronic commands to cause commands to withhold presentation of the order at a graphical user interface of a mobile device in use by the broker, or (ii) generate electronic commands to cause commands to display the order at the graphical user interface of the mobile device to the broker in a manner that indicates to the broker that the order is not available for trading by the broker on behalf of the principal.
(The examiner notes that the claim contains the elements of “memory” and “instruction” which are interpreted as computer memory and software codes which would be present in the computer system shown in FIG. 1.  The remaining elements are rejected using the same rationale that was used for the rejection of claim 2.)

Claims 11 is rejected using the same rationale that was used for the rejection of claim 3.

Claims 12 is rejected using the same rationale that was used for the rejection of claim 4.

Claims 18 is rejected using the same rationale that was used for the rejection of claim 9.

Regarding claim 19, Silverman and Minton disclose  
a non-transitory computer readable medium to store instructions that, when executed by at least one, configure the at least one processor to: display at a computing device a configuration interface screen that allows a user of the computing device to specify at least one configuration setting for a principal, the at least one configuration setting comprising an indication of whether or not the principal is willing to trade with a second party, wherein the apparatus is configured to have a broker act on behalf of the principal, wherein the broker is unable to modify the at least one configuration setting, wherein the at least one configuration setting further comprises an indication of whether or not the first party is willing to trade with a third party, and wherein the instructions when executed by the at least one processor further configure the at least one processor to: receive from the third party an order comprising a bid to buy a financial instrument or an offer to sell a financial instrument; determine whether or not the principal is willing to trade with the third party based at least in part on the at least one configuration setting, wherein to determine whether or not the principal is willing to trade with the third party comprises to determine that the principal is willing to trade with the third party; and in response to the determination that the principal is willing to trade with the third party, present the order received from the third party at the workstation to the broker in a manner that indicates to the broker that the order received from the third party is available for trading by the broker on behalf of the principal, wherein the at least one configuration setting further comprises a warning limit, the warning limit comprising at least one of a buy side limit and a sell side limit, and wherein the instructions when executed by the at least one processor further configure the at least one processor to determine whether or not the warning limit is exceeded by the order received from the third party, and wherein the at least one configuration setting further comprises a trade execution setting, the trade execution setting specifying an action to be taken after a determination that the warning limit is exceeded, the trade execution setting comprising a setting selected from the group consisting of automatic rejection of the whole trade, automatic acceptance of the full trade, automatic acceptance of only part of the trade, manual acceptance of the full trade, and manual acceptance of only part of the trade; receive from the second party an order comprising a bid to buy a financial instrument or an offer to sell a financial instrument; determine whether or not the principal is willing to trade with the second party based at least in part on the at least one configuration setting, wherein to determine whether or not the principal is willing to trade with the second party comprises to determine that the principal is not willing to trade with the second party; and in response to the determination that the principal is not willing to trade with the second party, (i) generate electronic commands to cause commands to withhold presentation of the order at a graphical user interface of a mobile device in use by the broker, or (ii) generate electronic commands to cause commands to display the order at the a graphical user interface of a mobile device to the broker in a manner that indicates to the broker that the order is not available for trading by the broker on behalf of the principal.
non-transitory computer readable medium” which would be present in the computer system shown in FIG. 1.  The remaining elements are rejected using the same rationale that was used for the rejection of claim 2.)

Claims 20 is rejected using the same rationale that was used for the rejection of claim 3.

Claims 21 is rejected using the same rationale that was used for the rejection of claim 4.


Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverman in view of Minton, as applied to claims 2-5, 9-13, and 18-21 above, further in view of and Hawkins (6029146).
Regarding claim 6, Silverman does not disclose 
determining, by the at least one computer processor, that the trade execution setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade;
requesting, by the at least one computer processor, via the workstation from the broker acceptance of a full trade or partial trade based at least in part on the determination that the setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade; 
receiving, by the at least one computer processor, from the broker via the workstation acceptance of the full trade or partial trade; and executing, by the at least one computer processor, a trade between the principal and the third party for the full order or only part of the order received from the third party based at least in part on the determination that the trade execution setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade and the received acceptance of the full trade or partial trade from the broker.
Hawkins teaches 
determining, by the at least one computer processor, that the trade execution setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade;
requesting, by the at least one computer processor, via the workstation from the broker acceptance of a full trade or partial trade based at least in part on the determination that the setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade; 
receiving, by the at least one computer processor, from the broker via the workstation acceptance of the full trade or partial trade; and executing, by the at least one computer processor, a trade between the principal and the third party for the full order or only part of the order received from the third party based at least in part on the determination that the trade execution setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade and the received acceptance of the full trade or partial trade from the broker 
can manually override the standing delivery instructions stored in the database by entering settlement data on the MT502 and MT518 messages).
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Silverman to include 
determining, by the at least one computer processor, that the trade execution setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade;
requesting, by the at least one computer processor, via the workstation from the broker acceptance of a full trade or partial trade based at least in part on the determination that the setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade; 
receiving, by the at least one computer processor, from the broker via the workstation acceptance of the full trade or partial trade; and executing, by the at least one computer processor, a trade between the principal and the third party for the full order or only part of the order received from the third party based at least in part on the determination that the trade execution setting is one of manual acceptance of the full trade or manual acceptance of only part of the trade and the received acceptance of the full trade or partial trade from the broker based on the teaching of Hawkins.  
The motivation being to have a trading system that allows the broker to monitor the status of the transaction and facilitate trade execution and settlement.   See C8, L1-10.

Claims 13 is rejected using the same rationale that was used for the rejection of claim 5.


Claims 6-8 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverman in view of Minton, as applied to claims 2-5, 9-13, and 18-21 above, further in view of and Takakura (4695966).
Regarding claim 6, Silverman does not disclose 
displaying the order at the workstation to the broker in a manner that indicates to the broker that the order is not available for trading by the broker on behalf of the principal comprises displaying the order in a particular color.
Takakura teaches 
displaying the order at the workstation to the broker in a manner that indicates to the broker that the order is not available for trading by the broker on behalf of the principal comprises displaying the order in a particular color
(C14, L1-4 which image is watched will be clarified when the shapes of the cursors 17A, 17B are changed on two units of displays 10A, 10B as described hereinabove. It is useful to show that the color information is obtained from which picture face when some processing operation is performed through the reading-out operation of the color information from cursors may be distinguished by the difference among the other display embodiments such as color or flashing lighting, etc.).
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Silverman to include 
displaying the order at the workstation to the broker in a manner that indicates to the broker that the order is not available for trading by the broker on behalf of the principal comprises displaying the order in a particular color based on the teaching of Takakura.  
The motivation being to distinguish the highlighted information from the surrounding information or environment.  See C14, L1-4.

Regarding claim 7, Takakura discloses  
to display the order at the workstation to the broker in a manner that indicates to the broker that the order is not available for trading by the broker on behalf of the principal comprises to display the order in a particular font
(C14, L1-4 which image is watched will be clarified when the shapes of the cursors 17A, 17B are changed on two units of displays 10A, 10B as described hereinabove. It is useful to show that the color information is obtained from which picture face when some processing operation is performed through the reading-out operation of the color information from certain points on the images. In the example illustrated in FIG. 23, suppose the cursor of "+" shape on the display 10A is an image to be watched, and the color information on the display 10A is read out, is transferred onto the display 10B if the color information of the input coordinate point is obtained in this condition. To exchange the images to be watched, the cursor of "+" and the cursor of ".times." are required to be switched and displayed, respectively, on the display 10B and the display 10A by the instructions input from the keyboard 4 or the like. It is to be noted that the cursors may be distinguished by the difference among the other display embodiments such as color or flashing lighting, etc.).
The motivation being to distinguish the highlighted information from the surrounding information or environment.  See C14, L1-4.

Regarding claim 8, Takakura discloses  
to display the order at the workstation to the broker in a manner that indicates to the broker that the order is not available for trading by the broker on behalf of the principal comprises to flash the order.
(C14, L1-4  which image is watched will be clarified when the shapes of the cursors 17A, 17B are changed on two units of displays 10A, 10B as described hereinabove. It is useful to show that the color information is obtained from which picture face when some processing operation is performed through the reading-out operation of the color information from certain points on the images. In the example illustrated in FIG. 23, suppose the cursor of "+" shape on the display 10A is an image to be watched, and the color information on the display 10A is read out, is transferred onto the display 10B if the color information of the input coordinate point is obtained in this condition. To exchange the images to be watched, the cursors may be distinguished by the difference among the other display embodiments such as color or flashing lighting, etc.).
The motivation being to distinguish the highlighted information from the surrounding information or environment.  See C14, L1-4.

Regarding claim 14, Takakura discloses  
to display the order at the workstation to the broker in a manner that indicates to the broker that the order is not available for trading by the broker on behalf of the principal comprises at least one of: to display the order in a particular color, to display the order in a particular font, to flash the order, and not to flash the order
(C14, L1-4 which image is watched will be clarified when the shapes of the cursors 17A, 17B are changed on two units of displays 10A, 10B as described hereinabove. It is useful to show that the color information is obtained from which picture face when some processing operation is performed through the reading-out operation of the color information from cursors may be distinguished by the difference among the other display embodiments such as color or flashing lighting, etc.).
The motivation being to distinguish the highlighted information from the surrounding information or environment.  See C14, L1-4.

Claims 15 is rejected using the same rationale that was used for the rejection of claim 6.

Claims 16 is rejected using the same rationale that was used for the rejection of claim 7.

Claims 17 is rejected using the same rationale that was used for the rejection of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Shepherd (5970479) teaches methods relating to the formulation and trading of risk management contracts. 
Debe (5983204) which system for supporting a new financial instrument for use in closed end funds.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 
	
/MARK GAW/
Examiner, Art Unit 3692


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692